    3:21-cv-02728-MGL       Date Filed 08/26/21    Entry Number 16    Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT SOUTH CAROLINA
                           COLUMBIA DIVISION

DISABILITY RIGHTS SOUTH
CAROLINA, ABLE SOUTH
CAROLINA, AMANDA McDOUGALD
SCOTT, individually and on behalf of
P.S., a minor; MICHELLE FINNEY,
individually and on behalf of M.F., a
minor; LYUDMYLA TSYKALOVA,
individually and on behalf of M.A., a             Case No. 3:21-cv-02728-MGL
minor; EMILY POETZ, individually and
on behalf of L.P., a minor; SAMANTHA
BOEVERS, individually and behalf of
P.B., a minor; TIMICIA GRANT,
individually and on behalf of E.G. a
minor; CHRISTINE COPELAND
individually and on behalf of L.C. a
minor; HEATHER PRICE individually                 MOTION FOR TEMPORARY
and on behalf of H.P. a minor; and                RESTRAINING ORDER AND
CATHY LITTLETON individually and                  PRELIMINARY INJUNCTION
on behalf of Q.L. a minor,

             Plaintiffs,

      v.


HENRY McMASTER, in his official
capacity as Governor of South Carolina;
ALAN WILSON, in his official capacity as
Attorney General of South Carolina;
MOLLY SPEARMAN, in her official
capacity as State Superintendent of
Education; GREENVILLE COUNTY
SCHOOL BOARD; HORRY COUNTY
SCHOOL BOARD; LEXINGTON
COUNTY SCHOOL BOARD ONE;
OCONEE COUNTY SCHOOL BOARD;
DORCHESTER COUNTY SCHOOL
BOARD TWO; CHARLESON COUNTY
SCHOOL BOARD; and PICKENS
COUNTY SCHOOL BOARD,

             Defendants.


                                           1
      3:21-cv-02728-MGL           Date Filed 08/26/21        Entry Number 16          Page 2 of 4




        Plaintiffs Disability Rights South Carolina, Able South Carolina, Amanda McDougald

Scott, individually and on behalf of P.S., a minor; Michelle Finney, individually and on behalf

of M.F., a minor; Lyudmyla Tsykalova, individually and on behalf of M.A., a minor; Emily

Poetz, individually and on behalf of L.P., a minor; Samantha Boevers, individually and behalf

of P.B., a minor; Timicia Grant, individually and on behalf of E.G., a minor; Christine

Copeland, individually and on behalf of L.C., a minor; Heather Price, individually and on

behalf of H.P., a minor; and Cathy Littleton, individually and on behalf of Q.L., a minor

(collectively, “Plaintiffs”) hereby respectfully move for a temporary restraining order and

preliminary injunction.

        Plaintiffs seek injunctive relief to stop enforcement of Budget Proviso 1.108 insofar as it

bars schools and localities from requiring masking in the schools. By prohibiting that basic

public health measure, Defendants are preventing public entities statewide from complying with

the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act. Defendants are

illegally forcing South Carolina families who have children with disabilities to choose between

their child’s education and their child’s health and safety, in violation of the ADA and Section

504 of the Rehabilitation Act. Further, the enforcement of Proviso 1.108 needlessly and

unconscionably exposes South Carolina school children and their families to a heightened risk of

infection, hospitalization, and death. It is against the calamitous consequences of Proviso 1.108’s

enforcement that Plaintiffs seek emergency injunctive relief.

        Plaintiffs can demonstrate that they are likely to succeed on the merits because

Defendants are discriminating against students with disabilities in violation of federal law;

Plaintiffs are likely to suffer irreparable harm in the absence of preliminary relief; the balance

of equities tips in Plaintiffs’ favor; and an injunction is in the public interest.



                                                    2
     3:21-cv-02728-MGL        Date Filed 08/26/21   Entry Number 16   Page 3 of 4




       This motion is supported by a memorandum of law which will be filed

contemporaneously.


AMERICAN CIVIL LIBERTIES UNION OF SOUTH CAROLINA


______________
Allen Chaney
Federal Bar No. 13181
P.O. Box 20998
Charleston, SC 29413
T: (843) 282-7953
E: achaney@aclusc.org
SOUTH CAROLINA APPLESEED LEGAL JUSTICE CENTER


Adam Protheroe
Federal Bar No. 11033
P.O. Box 7187
Columbia, SC 29202
T: (803) 816-0607 | Fax: (803) 779-5951
adam@scjustice.org
DISABILITY RIGHTS SOUTH CAROLINA


B. Randall Dong (Fed. Ct. ID 5989)
Anna Maria Conner (Fed. Ct. ID 5532)
Amanda C. Hess (Fed. Ct. ID 10303)
3710 Landmark Dr., Suite 208
Columbia, SC 29204
T: (803) 782-0639
dong@disabilityrightssc.org
conner@disabilityrightssc.org
hess@disabilityrightssc.org
WYCHE, P.A.


Rita Bolt Barker
Federal Bar No. 10566
200 East Camperdown Way
Greenville, SC 29601
T: (864) 242-8235 | Fax: (864) 235-8900
E: rbarker@wyche.com


                                            3
      3:21-cv-02728-MGL        Date Filed 08/26/21   Entry Number 16   Page 4 of 4




AMERICAN CIVIL LIBERTIES UNION FOUNDATION


Louise Melling*
125 Broad St.
New York, NY 10004
T: (212) 549-2637
E: lmelling@aclu.org

Susan Mizner*
39 Drumm Street
San Francisco, CA 94111
T: (415) 343-0781
E: smizner@aclu.org

ARNOLD & PORTER KAYE SCHOLER LLP


John A. Freedman*
Tara L. Williamson*
601 Massachusetts Ave, NW
Washington, DC 20001
T: 202.942.5316
E: john.freedman@arnoldporter.com


*Motion to proceed pro hac vice forthcoming


Attorneys for the Plaintiffs




                                              4
